UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-7512 DREYFUS PREMIER WORLDWIDE GROWTH FUND, INC. - Dreyfus Worldwide Growth Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 01/31/10 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Worldwide Growth Fund January 31, 2010 (Unaudited) Common Stocks99.0% Shares Value ($) Consumer Discretionary12.3% Christian Dior 230,000 23,281,062 LVMH Moet Hennessy Louis Vuitton 29,775 3,256,591 McDonald's 207,800 12,972,954 McGraw-Hill 140,000 4,963,000 News, Cl. A 666,400 8,403,304 Consumer Staples41.1% Altria Group 552,500 10,972,650 Coca-Cola 403,100 21,868,175 Diageo, ADR 165,000 11,086,350 Fomento Economico Mexicano, ADR 15,000 632,400 DANONE, ADR 1,075,000 12,265,750 L'Oreal, ADR 1,130,000 23,730,000 Nestle, ADR 495,000 23,517,450 PepsiCo 168,175 10,026,594 Philip Morris International 552,500 25,144,275 Procter & Gamble 330,000 20,311,500 Walgreen 468,000 16,871,400 Energy19.6% Chevron 263,800 19,025,256 ConocoPhillips 15,000 720,000 Exxon Mobil 411,008 26,481,245 Royal Dutch Shell, ADR 147,000 8,142,330 Statoil, ADR 400,068 8,945,520 Total, ADR 363,016 20,906,091 Financial3.4% Assicurazioni Generali 14,549 343,396 Eurazeo 69,669 5,043,912 HSBC Holdings, ADR 85,666 4,583,988 JPMorgan Chase & Co. 65,100 2,534,994 Zurich Financial Services 10,100 2,140,174 Health Care13.4% Abbott Laboratories 200,300 10,603,882 Becton, Dickinson & Co. 20,000 1,507,400 Johnson & Johnson 228,525 14,365,081 Novartis, ADR 26,000 1,391,780 Novo Nordisk, ADR 50,000 3,371,500 Roche Holding, ADR 631,000 26,470,450 Industrial1.8% General Dynamics 10,000 668,500 General Electric 116,072 1,866,438 United Technologies 77,000 5,195,960 Information Technology4.1% Apple 16,000 a 3,073,920 Intel 570,941 11,076,255 Microsoft 120,000 3,381,600 Materials3.3% Air Liquide, ADR 666,059 Total Common Stocks (cost $236,572,161) Other Investment.4% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,525,000) 1,525,000 b Total Investments (cost $238,097,161) 99.4% Cash and Receivables (Net) .6% Net Assets 100.0% ADRAmerican Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. At January 31, 2010, the aggregate cost of investment securities for income tax purposes was $238,097,161. Net unrealized appreciation on investments was $188,644,793 of which $193,066,319 related to appreciated investment securities and $4,421,526 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 232,034,383 - - Equity Securities - Foreign+ 159,117,436 34,065,135 - Mutual Funds 1,525,000 - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded.
